FILED IN
                                      The Court of Appeals Jay \ « \* Co?/          Chief Justice                   Court ofAppeals                                          Clerk

     Josh R. Morriss, HI                                                                   DEBRAK. AUTREY
                                            Sixth Appellate District
           Justices                           State of Texas                             Bi-State Justice Building
                                                                                     100 North State Line Avenue #20
     BAILEY C.MOSELEY
                                                                                         Texarkana,Texas 75501
      RALPH K. BURGESS
                                                                                               903/798-3046




                                              June 11, 2015

James W.B. Jackson
TDCJ-ID#1841911
Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351

          In Re:                James Jackson v. State of Texas
          Cause No:             06-13-00077-CR




In response to your recent correspondence to the Court:

()              This case has not been filed in this Court of Appeals as of this date.

0               Your case was filed in this Court on


0               The date of submission of your case to the Court is not presently known.

0               Your case is set for oral argument on

(X)              To receive a copy of the reporter's record, you would need to forward a money order made
                out to the Sixth Court of Appeals in the amount of $77.00. Upon receipt of the money
                order, the copies will be mailed to you.

                                                  Clerk's Office
                                     IN THE UNITED STATES DISTRICT COURT
                                   FOR THE £.as*e^J                DISTRICT OF TEXAS
                                                  L*>f¥,yAgcksttn
Plaintiff's name and ID Number
                                           \*WR\\

 ^>\oas\c y oncs\V
             merpen
Place of Confinement



                                                                           CASE NO.
                                                                                        (Clerk will assign the number)
V.


                                                                           APPLICATION TO PROCEED
                                                                                IN FORMA PAUPERIS


Defendant's name and address




         I, QcomeS W?>.Oc»       3.      Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
               ordinary household furnishings and clothing?

                                                  Yes D          No LUx^

               If you answered YES, describe the property and state its approximate value.




I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 U.S.C. §1746).



       Signed this the        ]          day of         UoW                  , 20 J_S_.


                                    gfrggg dr,^LZM:^r)                IWmii
                               Signature of Plaintiff                       ID Number




       YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
       YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
      APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
       LAW LIBRARY AT YOUR PRISON UNIT.




                                                                                                  tStATCIFP (REV. 9/02)
(A) TDC01EEQ - PASSPORT                                          Wednesday, July 01, 2015, 6:41:13 AM

CSINIB02/CINIB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE          07/01/15
1EEQ/GS00033              IN-FORMA-PAUPERIS DATA                  06:41:10
TDCJ#: 01841911 SID#: 08663788 LOCATION: POLUNSKY        INDIGENT DTE: 06/02/15
NAME: JACKSON,JAMES WESLEY BROOKS      BEGINNING PERIOD: 01/01/15
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:         0.00 TOT HOLD AMT:                                 0.00 3MTH TOT DEP:          90.00
6MTH DEP:           90.00 6MTH AVG BAL:                              19.77 6MTH AVG DEP:        15.00
MONTH HIGHEST BALANCE TOTAL DEPOSITS                          MONTH HIGHEST BALANCE TOTAL DEPOSITS
06/15       81.48                             0.00             03/15        0.00             0.00
05/15       90.00                            90.00             02/15        0.18             0.00
04/15        0.00                             0.00             01/15       53.65             0.00
PROCESS DATE    HOLD AMOUNT                          HOLD DESCRIPTION




STATE OF TEXAS COUNTY OF                  frck
ON THIS THE l_ DAY OF ^-Q-                             ^f, I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED CCfi?Y MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                                  OR SID NUMBER:




                                                            y?£>
                                              £^¥

                        HENRY DENNIS C0KER
                           NOTARY PUBLIC
                           STATE OF TEXAS
               iSs'MyCommission Expires 03/14/2016
               ljJl^±'^Q'''''r'!''»,Hf''''r'n
                   NOTARY WITHOUT BOND